NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
HORIZON LINES, LLC,
Plaintiff-Appellee,
V.
UNITED STATES,
Defendant-Appellant.
2012-1163 .
Appeal from the United States C0urt of Internati0na1
Trade in case n0. 08-CV-0009, Judge Evan J. Wa11ach.
ON MOTION
ORDER
The United States moves for a 30-day extension of
time, until April 18, 2012, to file its brief H0riz0n Lines,
LLC 0pp0ses.
Up0n consideration thereof
IT ls ORDERED THAT:

HORIZON LINES V. US
The motion is granted
2
FoR THE CoURT
 1 6  /s/ Jan Horba1y
Date J an Horba1y .
cc: Eve1yn M. Suarez, Esq.
EdWard F. Kenny, Esq
s21
C1erk
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDERAL C|RCU|T
MAR 162U12
JAN HORBALV
CLERK